Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-18, 21, 22, 25, 26, 33, 36 and 37 are amended, claims 1-12 and 27-32 are canceled, and claims 13-26 and 33-37 are pending.

Pending claims 13-26 and 33-37.

The following is an examiner’s statement of reasons for allowance:  A combination of Shih et al. (US 2003/0099827 A1) and Kroll et al. (US 2003/0199604 A1) teaches a label {meets the claimed decal assembly} including a transparent protective layer, a print layer {meets the claimed indicia}, an adhesive layer and a flexible substrate, wherein the print layer comprises ink.  However, Shih and Kroll either singly or as a combination do not teach or suggest the print layer is indirect contact with the adhesive layer as recited in claims 13, 21 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
July 27, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785